     Case 2:19-cv-01080-JAM-DMC Document 67 Filed 09/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE BOUTROS,                                     No. 2:19-CV-1080-JAM-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    CORY HONY, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil rights action. Pursuant to

18   Eastern District of California Local Rule 230(g), the hearing scheduled for September 29, 2021,

19   at 9:00 a.m., before the undersigned in Redding, California, on Plaintiff’s motion to recuse, ECF

20   No. 66, is hereby taken off calendar and the matter is submitted on the record and briefs without

21   oral argument.

22                    IT IS SO ORDERED.

23

24   Dated: September 8, 2021
                                                              ____________________________________
25                                                            DENNIS M. COTA
26                                                            UNITED STATES MAGISTRATE JUDGE

27

28
                                                          1
